ACCEPTED
                                                                                                                         225EFJ017299759
Appellate Docket Number: 05-13-00133-CV                                                                                  FIFTH COURT OF APPEALS
                                                                                                                         DALLAS, TEXAS
Appellate Case Style:         Sky Capital Group, Ltd d/b/a GSOOO, Ltd.                                                   13 January 30 P3:47
                                                                                                                         Lisa Matz
                        Vs.                                                                                              CLERK
                              Bombardier Inc., Bombardier Aerospace Corp., Learjet Inc.

Companion Case No.:                                                                                                 FILED IN
                                                                                                             5th COURT OF APPEALS
                                                                                                                 DALLAS, TEXAS
                                                                                                             1/30/2013 3:47:55 PM
                                                                                                                   LISA MATZ
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                     Clerk
                                              Appellate Court: 5th Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

L Appellant                                                                 D. AppeDant Attomey(s)
D   Person    [8J Organization (choose one)                                 [8J Lead Attorney
Organization Name: 8!9'. CaEitai,Ltd., d/b/a G5000, Ltd.                    First Name:       Trey
First Name:                                                                 Middle Name:
Middle Name:                                                                Last Name:        Crawford

Last Name:                                                                  Suffix:

Suffix:                                                                     Law Firm Name: Gruber Hurst Johansen Hail Shank LLP

ProSe:    0                                                                 Address 1:         1445 Ross Avenue, Suite 2500
                                                                            Address 2:
                                                                            City:             Dallas
                                                                            State:    Texas                         Zip+4:   75202
                                                                            Telephone:         214-855-6866              ext.
                                                                            Fax:      214-855-6808
                                                                            Email:    tcrawford@ghjhlaw.com

                                                                            SBN:      24059623

m. Appellee                                                                 IV. Appellee Attomey(s)
D Person [8JOrganization (choose one)                                       [8J Lead Attorney
Organization Name: Bombardier, Inc.                                        First Name:        Ron
First Name:                                                                 Middle Name: Alan
Middle Name:                                                                Last Name:        Sprague
Last N ame:                                                                 Suffix:
SuffiX:                                                                     Law Firm Name: Gendry & Sprague
ProSe:    0                                                                 Address 1:        645 Lockhill Selma

                                                                            Address 2:
                                                                            City:             San Antonio
                                                                            State:    Texas                         Zip+4:   78216
                                                                            Telephone:         210-349-0511              ext.
                                                                           Fax:       210-349-2760
                                                                           Email:     rsprague@gendrysprague.com
                                                                            SBN:      18962100
                                                                 Page 1 of7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: November 2, 2012                          Type of judgment: Jury Trial
Date notice of appeal filed in trial court: January 30,2013
lf mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: DYes [8J No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            DYes~ No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):           DYes ~No

Permissive? (See TRAP 28.3):                 DYes 1Zl No
lfyes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      DYes [gJ No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          DYes [8J No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?         D Yes [8JNo
Judgment or order disposes of all parties and issues: ~ Yes DNo
Appeal from final judgment:                              ~Yes DNo

Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?   DYes ~No

VJ. Actions Extending Time To Perfect.Appeal

Motion for New Trial:                [g!Yes D No                    Ifyes, date filed: November 30,2012
Motion to.Modify Judgment:           DYes [gl No                    If yes, date filed:
Request for Findings of fact         DYes [gJ No                    If yes, date filed:
and Conclusions of Law:
                                     DYes      ~No                  If yes, date filed:
Motion to Reinstate:
                                     DYes ~No                       If yes, date filed:
Motion under TRCP 306a:
Other:                               DYes      1Zl No
If other, please specify:

vn.   Indigency Of Party: (Attach file-stamped copy of affidavit; and extension motion if filed.)           ..
Affidavit filed in trial court:     DYes D No                      Ifyes, date filed:

Contest filed in trial court:       DYes      D No                 If yes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained           D Overruled               Date of ruling:

                                                                    Page 2 of?
VllL Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?     DYes [gl No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:     44th Judicial District                                   Clerk's Record:
County: Dallas
                                                                    Trial Court Clerk:     [gJ District D County
Trial Court Docket Number (Cause No.): 08-02249                     Was clerk's record requested?       [gJ Yes   D No

                                                                    If yes, date requested: January 30, 2013
Trial Judge (who tried or disposed of case):                        If no, date it will be requested:
First Name:       Carlos                                             Were payment arrangements made with clerk?
Middle Name:      R                                                                                          [g!Yes 0No 0Indigent
Last Name:        Cortez
                                                                     ~ote:   No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         George L. Allen, Sr. Courts Building
Address 2:         600 Commerce Street, Box 540
City:              Dallas
State:    Texas                       Zip+ 4: 75202
Telephone:     214-653-7427             ext.
Fax:
Email:




Reporter's or Recorder's Record:

Is there a reporter's record?          [g!Yes D   No
Was reporter's record requested?       [g!Yes 0No

Was there a reporter's record electronically recorded? DYes    ~   No
If yes, date requested: January 30, 2013

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? ~Yes 0 No Oindigent




                                                              Page3 of7
~   Court Reporter                        0      Court Recorder
t8J Official                              D Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                         Zip + 4:
Telephone:                                ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed: D Yes [gl No               If yes, date filed:

Will file:   0   Yes   0   No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?            0   Yes ~ No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if f"iling in the 1st, 2nd, 4th, Stb, 6th, 8th, 9th, 1Oth, 11th, Uth, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                        ~Yes      0      No

If no, please specify:
Has the case been through an ADR procedure?             ~Yes      0      No
If yes, who was the mediator? Mickey Mills
What type of ADR procedure? Mediation
At what stage did the case go through ADR?            [g!Pre-Trial       0    Post-Trial   0   Other
If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Insufficiency of the evidence supporting jury's failure to fmd breach; court abused its discretion in admitting and excluding evidence. New trial sought.

How was the case disposed of?         Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Take-nothing judgment
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                         Page4of7
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     DYes 18] No
Does judgment have language that one or more parties "take nothing"?        18] Yes   D No
Does judgment have a Mother Hubbard clause? l:8JYes        D No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):    D    1   0   2   0   3 ~ 4     0 5
Please make my answer to the preceding questions known to other parties in this case.             18]Yes   0 No
Can the parties agree on an appellate mediator?   0   Yes 18] No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                         Fax                    Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Jeffrey S. Levinger



XIU.   Rela~ed Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                   Trial Court:

  Style:

     Vs.




                                                              Page 5 of?
XIV. Pro Bono Program:- (Complete section if filing in the 1st. 2nd, 3rd, Sth, 13th or 14th Conrts of Appeals)

The Courts of AppeaJs listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes D No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? DYes D No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            DYes D No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your fmancial circumstances to the Pro Bono Committee? DYes D No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at httn://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Si~lu~ of y unsel (or pro stt\>arty)                                                     Date:             January 30,2013



Printed Name: Jeffrey S. Levinger                                                        State Bar No.:    12258300



Electronic Signature: /s/ Jeffrey S. Levinger
    (Optional)




                                                               Page 6 of?
                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Civil Docketing Statement has been
served upon counsel of record for Defendant via email in accordance with the Texas Rules of
Civil Procedure on this 30th day of January, 2013.

        Ron Alan Sprague
        Gendry & Sprague
        645 Lockhill Selma
        San Antonio, Texas 78216

        Eric Fishman
        Pillsbury Winthrop Shaw Pittman LLP
        1540 Broadway
        New York, New York 10036


                                                  Is/ Jeffrey S. Levinger
                                                  Jeffrey S. Levinger
                                                  State Bar No. 12258300




                                         Page 7 of 7